| iGOTHARD, Judge,
dissents in part.
I dissent from that portion of the majority opinion which affirms the ruling of the trial court as it relates to Ochsner. The majority opinion, in my view, fails to take into account the allegations made against Ochsner under general tort law. Generally, an owner of a building under construction does not have custody for purposes of liability under LSA-C.C. arts. 2317 or 2322. An exception to that rule occurs when the owner exercises operational control over the contractor’s methods of operation or gives express or implied au*333thorization to unsafe practices. Williams v. Gervais F. Favrot Co., 499 So.2d 623 (La.App.4 Cir.1986). Such are the allegations made against Ochsner in plaintiffs’ petition.
Further, the two contract rule does not apply to Ochsner because Ochsner is one step removed from the contract between the general contractor and the subcontractor.
Consequently, I believe the trial court was too hasty in dismissing the action against Ochsner on a no cause of action exception, and I would reverse the decision as to that defendant.